DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Withdrawn

In light of Applicant’s amendments, the previous rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the washbasin module" in line 12, “the washbasin table” in line 13, and “its deployed position in line 13.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 4-6, 8-17, 19-20 are further indefinite due to their dependency on the limitations of claim 1.
Claim 2 recites “a washbasin module” and “a washbasin table” wherein these features are claimed in claim 1 creating confusing antecedent basis in the claims wherein it is unclear if the features recited in claim 1 and the same as those of claim 2.
As best can be interpreted by the Examiner, the amended claim limitations have been interpreted to include at least those portions of claim 2 required to provide antecedent basis to those amended limitations as supported by the disclosure of the washbasin module (56), shelf (62), and table (60) of the Specification.

Response to Arguments
Applicant's arguments filed 6-15-2021 regarding the allow ability of claim 1 have been fully considered but they are not persuasive. Applicant has taken the limitations of former claim 7 and incorporated those into claim 1. However, original claim 7 did not depend from claim 1 directly, but rather depended from intervening claim 2. As a result, none of the amended limitations of claim 1 have antecedent basis in the claims. 

Allowable Subject Matter
Claim 3 is allowed.
Claims 1-2, 4-6, 8-17, 19-20 as best can be interpreted by the Examiner would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 3 could either not be found or was not suggested in the prior art of record.  The subject matter not found was an aircraft toilet according to the claim wherein the washbasin forms an integral part of a washbasin module also equipped with a washbasin table, the washbasin module being mobilely mounted so as to be able to adopt said at least two distinct positions relative to the toilet bowl, also by tilting downwards to go from the deployed position to the retracted position, and a roller blind featuring a fixed cassette arranged to the rear of the toilet bowl and a blind edge fastened to a front part of the washbasin table.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ooi et al. (US Patent Publication No. 2017/0121025) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a toilet comprising a toilet bowl, and a washbasin, the washbasin being is movably mounted in the toilet to be able to adopt at least two distinct positions relative to the toilet bowl, including: a retracted position configured to bring the toilet into a configuration of use of the toilet bowl; a deployed position configured to bring the toilet into a washbasin configuration, a position in which the washbasin is arranged above the toilet bowl wherein the toilet is configured so that the washbasin pivots to go from the deployed position to the retracted position and wherein the washbasin forms an integral part of a washbasin module also equipped with 
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754